DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1-A and Species 4-B in the reply filed on 05/31/2022 is acknowledged.  Claims 1-5, 9-14, 16-17, and 20 are examined.  Claims 6-8, 15, and 18-19 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, lines 12-13, change: “that varies in [[the]] an axial direction and [[the]] a radial direction…”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (3 4 5), (11 12 13), and 16, respectively of U.S. Patent No. 11,015,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims 1, 10, and 16 are broader in at least one aspect and do not recite additional features claimed in the patented claims.

	Regarding the broadening aspect of the present application, claim 1 recites of an outer containment ring with a first projection, an inner containment ring with a second projection, a lattice, the lattice density varying in the axial direction (patented claim 3), radial direction (patented claim 4), and both axial and radial (patented claim 5), and the second projection interlocking with the first projection.  
	Similar and corresponding limitations are found in present application claims 10 and 16.
Following the rationale in re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the present application claim 1 is anticipated by the patented claims 3-5, with respect to the broadening aspect, then present application claim 1 is obvious over patented claims 3-5 with respect to the broadening aspect.  The same is applicable for present application claims 10 and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the plurality of first projections" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites of “a first projection” in line 2 and therein there is claim ambiguity and a lack of clarity due to inconsistency in the recited claim terminology.
Claim 20 recites the limitation "the plurality of first projections" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 16 recites of “a first projection” in line 5 and therein there is claim ambiguity and a lack of clarity due to inconsistency in the recited claim terminology.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Modafferi et al. (U.S. 6,059,523) in view of McMillan (U.S. 7,503,164), and further in view of Care (U.S. 7,125,217).
Regarding claim 1, Modafferi et al. discloses a containment system for a gas turbine engine (Col. 1, lines 4-8, Fig. 1), comprising: 
an outer containment ring (82) having a first projection that extends radially inward (as shown in Fig. 2’ below, projection p1 extends radially inward, also shown in Fig. 1); 
an inner containment ring (81) having at least a second projection that extends radially outward toward the outer containment ring (as shown in Fig. 2’, p2 extends radially outward toward outer ring 82), the second projection offset and spaced apart from the first projection to define a chamber in a first state (as shown in Fig. 1, which is the first state before impact; for illustrative purposes, Fig. 2’ shows that projection p2 is offset from p1 and there is a chamber/region in between the two projections where component 83 resides); 
wherein the second projection (p2) is configured to interlock with the first projection (p1) in a second state (second state is shown in Fig. 2’/2 wherein the ribs 87 are interlocked, Col. 3, lines 35-40; first state is shown in Fig. 1).

    PNG
    media_image1.png
    312
    608
    media_image1.png
    Greyscale

Fig. 2’
Modafferi et al. does not specifically disclose that the metal material (83) is a lattice defined within the chamber that spans the chamber, the lattice integrally formed with each of the outer containment ring and the inner containment ring, and a density of the lattice varies in at least one of an axial direction and a radial direction.
McMillan teaches of a containment structure, which is within the same field of endeavor as the claimed invention.  Specifically, McMillan teaches that it is well known in the art to have crushable metal lattice structures in containment structures for turbine engines (Col. 1, lines 14-15).  The purpose of using a lattice structure is the ability of the metal lattice structure to deform and absorb the kinetic energy of the fractured blade (Col. 1, lines 16-17).
Care teaches of blade containment structures (Col. 1, lines 15-23), which is within the same field of endeavor as the claimed invention.  Specifically, Care teaches that cellular metal cells (Col. 5, lines 43-46), which is of the crushable and impact absorbing material, are formed in a containment casing by melting the metal and adding a foaming agent to form an integral cellular structure between an outer solid containment ring (92) and a bonded inner ring (100, as shown in Fig. 9; Col. 7, lines 66-67 through Col. 8, lines 1-50).  Therein, the final result obtained is a metal lattice structure integrated to an outer containment ring 92 and the inner containment ring 100, as shown in Fig. 9.  The advantage of integrating the metal lattice structure is that it is a rapid and low cost manufacturing process (Col. 8, lines 50-55) and is more resistant to impact loads (Col. 9, lines 5-7).
Care further teaches that the cellular metal structure decreases in density in the radial direction as shown by arrow 94 in Fig. 9, Col. 8, lines 34-38.  The purpose of decreasing the density in the radial direction of the lattice metal structure is that as the less dense (bottommost portion of the structure) is deformed by the fractured blade, the initial, significant plastic deformations gradually reduce and release the peak energy of the impact, while the denser lattice structure increases the resistance to deformation and therein the impact stresses have more time to distribute over a larger area, leading to the lattice structure having more resistance to impact loads, Col. 8, lines 62-67 through Col. 9, lines 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Modafferi et al. in view of McMillan and Care by using a lattice structure for the metal material (83) disclosed in Modafferi as it is well known in the art that a metal lattice structure is used as a deformable structure to absorb the kinetic energy of the fractured blade (McMillan, Col. 1, lines 16-17); and to modify the combination by integrating the metal lattice structure to both the inner and outer containment rings with a varying density in the radial direction as taught in Care.  The advantage of integrating the metal lattice structure is that it is a rapid and low cost manufacturing process (Care, Col. 8, lines 50-55) and a containment structure with a varying density in the radial direction is more resistant to impact loads (Care, Col. 9, lines 5-7).
Regarding claim 2, the combination of Modafferi et al., McMillan, and Care further discloses wherein the lattice is formed of a repeating pattern of a polygonal shape and is porous (Care further teaches that the cellular lattice metal structure applicable to a containment casing (Col. 7, lines 65-67) can comprises open cells, which indicates that the lattice is comprised of a porous structure, Col. 8, lines 14-24; Care further teaches that the cellular metal can be used for noise attenuation, Col. 5, lines 42-45; McMillan further teaches of hexagonal, rhombus, honeycomb cellular structure for absorbing noise, Col. 2, lines 1-10); therein, in combination it would have been obvious to have a metal cellular structure comprising of a repeating pattern of a polygonal shape (i.e., hexagonal, rhombus, honeycomb)).
	Regarding claim 4, the combination of Modafferi et al., McMillan, and Care further discloses wherein a density of the lattice in the chamber varies in a radial direction from the inner containment ring to the outer containment ring (Care further teaches that the cellular metal structure decreases in density in the radial direction as shown by arrow 94 in Fig. 9, Col. 8, lines 34-38.  The purpose of decreasing the density in the radial direction of the lattice metal structure is that as the less dense (bottommost portion of the structure) is deformed by the fractured blade, the initial, significant plastic deformations gradually reduce and release the peak energy of the impact, while the denser lattice structure increases the resistance to deformation and therein the impact stresses have more time to distribute over a larger area, leading to the lattice structure having more resistance to impact loads, Col. 8, lines 62-67 through Col. 9, lines 1-8).
  
Regarding claim 10, Modafferi et al. discloses a containment system for a gas turbine engine (Col. 1, lines 4-8, Fig. 1), comprising: 
an outer containment ring (82) having a plurality of first projections spaced apart about a perimeter of the outer containment ring (82, as shown in Fig. 2’ projections p1 are spaced about a perimeter of the ring by the grooves 88) to define a plurality of first reliefs (88) and each of the plurality of first projections extend radially inward (as shown in Fig. 2’, projections p1 extends radially inward, from ring 82, at least 5 shown in Fig. 1); 
an inner containment ring (81) having a plurality of the second projections (p2, Fig. 2’, 6 projections shown in Fig. 1), which are spaced apart about a perimeter of the inner containment ring (81, as shown in Fig. 2’ projections p2 are spaced about a perimeter of the ring by the grooves (similar to grooves 88, but located on ring 81) each of the plurality of second projections extend radially outward toward the outer containment ring (as shown in Fig. 2’, p2 extends radially outward toward outer ring 82), each of the plurality of second projections offset and spaced apart from each of the plurality of first projections to define a chamber between the outer containment ring (82) and the inner containment ring (81) in a first state (as shown in Fig. 1, which is the first state before impact; for illustrative purposes, Fig. 2’ shows that projection p2 is offset from p1 and there is a chamber/region in between the two projections where component 83 resides);
wherein each of the plurality of second projections (p2) is configured to interlock with each of the plurality of first projections (p1) in a second state (second state is shown in Fig. 2’/2 wherein the ribs 87 are interlocked, Col. 3, lines 35-40; first state is shown in Fig. 1).
Modafferi et al. does not specifically disclose that the metal material (83) is a porous lattice defined within the chamber that spans the chamber, the lattice integrally formed with each of the outer containment ring and the inner containment ring, and a density of the lattice varies in at least one of an axial direction and a radial direction.
McMillan teaches of a containment structure, which is within the same field of endeavor as the claimed invention.  Specifically, McMillan teaches that it is well known in the art to have crushable metal lattice structures in containment structures for turbine engines (Col. 1, lines 14-15).  The purpose of using a lattice structure is the ability of the metal lattice structure to deform and absorb the kinetic energy of the fractured blade (Col. 1, lines 16-17).
Care teaches of blade containment structures (Col. 1, lines 15-23), which is within the same field of endeavor as the claimed invention.  Specifically, Care teaches that cellular metal cells (Col. 5, lines 43-46), which is of the crushable and impact absorbing material, are formed in a containment casing by melting the metal and adding a foaming agent to form an integral cellular structure between an outer solid containment ring (92) and a bonded inner ring (100, as shown in Fig. 9; Col. 7, lines 66-67 through Col. 8, lines 1-50).  Therein, the final result obtained is a metal lattice structure integrated to an outer containment ring 92 and the inner containment ring 100, as shown in Fig. 9.  The advantage of integrating the metal lattice structure is that it is a rapid and low cost manufacturing process (Col. 8, lines 50-55) and is more resistant to impact loads (Col. 9, lines 5-7).
Care further teaches that the cellular metal structure decreases in density in the radial direction as shown by arrow 94 in Fig. 9, Col. 8, lines 34-38.  The purpose of decreasing the density in the radial direction of the lattice metal structure is that as the less dense (bottommost portion of the structure) is deformed by the fractured blade, the initial, significant plastic deformations gradually reduce and release the peak energy of the impact, while the denser lattice structure increases the resistance to deformation and therein the impact stresses have more time to distribute over a larger area, leading to the lattice structure having more resistance to impact loads, Col. 8, lines 62-67 through Col. 9, lines 1-8).
Care further teaches that the cellular lattice metal structure applicable to a containment casing (Col. 7, lines 65-67) can comprises open cells, which indicates that the lattice is comprised of a porous structure, Col. 8, lines 14-24; Care further teaches that the cellular metal can be used for noise attenuation, Col. 5, lines 42-45; McMillan further teaches of hexagonal, rhombus, honeycomb cellular structure for absorbing noise, Col. 2, lines 1-10); therein in combination it would have been obvious to have a metal cellular structure comprising of a repeating pattern of a polygonal shape (i.e., hexagonal, rhombus, honeycomb).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Modafferi et al. in view of McMillan and Care by using a lattice structure for the metal material (83) disclosed in Modafferi as it is well known in the art that a metal lattice structure is used as a deformable structure to absorb the kinetic energy of the fractured blade (McMillan, Col. 1, lines 16-17); and to modify the combination by integrating the metal lattice structure to both the inner and outer containment rings with a varying density in the radial direction as taught in Care.  The advantage of integrating the metal lattice structure is that it is a rapid and low cost manufacturing process (Care, Col. 8, lines 50-55) and a containment structure with a varying density in the radial direction is more resistant to impact loads (Care, Col. 9, lines 5-7).
Regarding claim 13, see claim 4 rejection above. 

Claims 3, 5, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Modafferi et al. (U.S. 6,059,523), McMillan (U.S. 7,503,164), and Care (U.S. 7,125,217), as applied in claim 1 above, and further in view of Beckford et al. (U.S. 7,766,603).
Regarding claim 3, the combination of prior art does not specifically disclose wherein a density of the lattice in the chamber varies in an axial direction from a first side of the inner containment ring to a second, opposite side of the inner containment ring.
Beckford et al. teaches of a containment assembly for a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Beckford et al. teaches that the density of the filler material (68, which is equivalent to the lattice structure 83, Modafferi) axially decreases in an axial downstream direction along the metal casing (40; Col. 4, lines 24-28 and Col. 6, lines 1-5).  The purpose of varying the density in the axial direction along the casing is to provide the greatest density at a location subject to the highest impact energy and the lowest density at a location subject to the lowest impact energy (Col. 4, lines 52-55).  By optimizing and varying the density of the impact absorbing material axially, the cost and time to repair or install the blade containment assembly is greatly reduced (Col. 6, lines 33-40).  Further, such construction is weight saving compared to a structure that has a uniform axial density impact absorbing material.  
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Modafferi et al., McMillan and Care in view of Beckford et al. by axially varying the density of the metal lattice impact absorbing structure as taught by Beckford because the cost and time to repair or install the blade containment assembly is greatly reduced (Col. 6, lines 33-40).  Further, such construction is weight saving compared to a structure that has a uniform axial density impact absorbing material.  

Regarding claim 5, the combination of Modafferi et al., McMillan, Care, and Beckford et al. further discloses wherein a density of the lattice in the chamber varies in both an axial direction (Beckford, see claim 3 rejection above) and a radial direction between the inner containment ring and the outer containment ring (Care further teaches that the cellular metal structure decreases in density in the radial direction as shown by arrow 94 in Fig. 9, Col. 8, lines 34-38.  The purpose of decreasing the density in the radial direction of the lattice metal structure is that as the less dense (bottommost portion of the structure) is deformed by the fractured blade, the initial, significant plastic deformations gradually reduce and release the peak energy of the impact, while the denser lattice structure increases the resistance to deformation and therein the impact stresses have more time to distribute over a larger area, leading to the lattice structure having more resistance to impact loads, Col. 8, lines 62-67 through Col. 9, lines 1-8).  Therein, in combination, the lattice structure (83, Modafferi) is modified to vary in the axial and the radial direction as it is advantageous to vary in the axial for weight savings purposes (as explained in claim 3 rejection above) and it is advantageous to vary in the radial direction to make the lattice structure more resistant to impact stresses by distributing the impact stresses over a larger area, as explained above.
Regarding claim 12, see claim 3 rejection above. 
Regarding claim 14, see claim 5 rejection above. 
Regarding claim 16, Modafferi et al. discloses a gas turbine engine (Modafferi, 10), 
a rotating component (20), 
a containment system (Modafferi, 80, Col. 3, lines 28-40) positioned about the rotating component (20, as shown in Fig. 1), the containment system including:
an outer containment ring (82) having a first projection that extends radially inward (as shown in Fig. 2’, projection p1 extends radially inward, also shown in Fig. 1); 
an inner containment ring (81) having at least a second projection that extends radially outward toward the outer containment ring (as shown in Fig. 2’, p2 extends radially outward toward outer ring 82), the second projection offset and spaced apart from the first projection to define a chamber in a first state (as shown in Fig. 1, which is the first state before impact; for illustrative purposes, Fig. 2’ shows that projection p2 is offset from p1 and there is a chamber/region in between the two projections where component 83 resides); 
wherein the second projection (p2) is configured to interlock with the first projection (p1) in a second state (second state is shown in Fig. 2’/2 wherein the ribs 87 are interlocked, Col. 3, lines 35-40; first state is shown in Fig. 1).
Modafferi et al. does not specifically disclose that the metal material (83) is a porous lattice defined within the chamber that spans the chamber, the lattice integrally formed with each of the outer containment ring and the inner containment ring, and a density of the lattice varies in the axial direction and the radial direction.
McMillan teaches of a containment structure, which is within the same field of endeavor as the claimed invention.  Specifically, McMillan teaches that it is well known in the art to have crushable metal lattice structures in containment structures for turbine engines (Col. 1, lines 14-15).  The purpose of using a lattice structure is the ability of the metal lattice structure to deform and absorb the kinetic energy of the fractured blade (Col. 1, lines 16-17).
Care teaches of blade containment structures (Col. 1, lines 15-23), which is within the same field of endeavor as the claimed invention.  Specifically, Care teaches that cellular metal cells (Col. 5, lines 43-46), which is of the crushable and impact absorbing material, are formed in a containment casing by melting the metal and adding a foaming agent to form an integral cellular structure between an outer solid containment ring (92) and a bonded inner ring (100, as shown in Fig. 9; Col. 7, lines 66-67 through Col. 8, lines 1-50).  Therein, the final result obtained is a metal lattice structure integrated to an outer containment ring 92 and the inner containment ring 100, as shown in Fig. 9.  The advantage of integrating the metal lattice structure is that it is a rapid and low cost manufacturing process (Col. 8, lines 50-55) and is more resistant to impact loads (Col. 9, lines 5-7).
Care further teaches that the cellular metal structure decreases in density in the radial direction as shown by arrow 94 in Fig. 9, Col. 8, lines 34-38.  The purpose of decreasing the density in the radial direction of the lattice metal structure is that as the less dense (bottommost portion of the structure) is deformed by the fractured blade, the initial, significant plastic deformations gradually reduce and release the peak energy of the impact, while the denser lattice structure increases the resistance to deformation and therein the impact stresses have more time to distribute over a larger area, leading to the lattice structure having more resistance to impact loads, Col. 8, lines 62-67 through Col. 9, lines 1-8).
Care further teaches that the cellular lattice metal structure applicable to a containment casing (Col. 7, lines 65-67) can comprises open cells, which indicates that the lattice is comprised of a porous structure, Col. 8, lines 14-24; Care further teaches that the cellular metal can be used for noise attenuation, Col. 5, lines 42-45; McMillan further teaches of hexagonal, rhombus, honeycomb cellular structure for absorbing noise, Col. 2, lines 1-10); therein in combination it would have been obvious to have a metal cellular structure comprising of a repeating pattern of a polygonal shape (i.e., hexagonal, rhombus, honeycomb).
Beckford et al. teaches of a containment assembly for a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Beckford et al. teaches that the density of the filler material (68, which is equivalent to the lattice structure 83, Modafferi) axially decreases in an axial downstream direction along the metal casing (40; Col. 4, lines 24-28 and Col. 6, lines 1-5).  The purpose of varying the density in the axial direction along the casing is to provide the greatest density at a location subject to the highest impact energy and the lowest density at a location subject to the lowest impact energy (Col. 4, lines 52-55).  By optimizing and varying the density of the impact absorbing material axially, the cost and time to repair or install the blade containment assembly is greatly reduced (Col. 6, lines 33-40).  Further, such construction is weight saving compared to a structure that has a uniform axial density impact absorbing material.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Modafferi et al. in view of McMillan, Care, and Beckford et al. by using a lattice structure for the metal material (83) disclosed in Modafferi as it is well known in the art that a metal lattice structure is used as a deformable structure to absorb the kinetic energy of the fractured blade (McMillan, Col. 1, lines 16-17); to modify the combination by integrating the metal lattice structure to both the inner and outer containment rings with a varying density in the radial direction as taught in Care, and by axially varying the density of the metal lattice impact absorbing structure as taught by Beckford.  The advantage of integrating the metal lattice structure is that it is a rapid and low cost manufacturing process (Care, Col. 8, lines 50-55) and a containment structure with a varying density in the radial direction is more resistant to impact loads (Care, Col. 9, lines 5-7).  Further, Beckford teaches that the axially varying density construction is weight saving compared to a structure that has a uniform axial density impact absorbing material.
	Regarding claim 17, the combination of Modafferi et al., McMillan, Care, and Beckford et al. further discloses wherein the lattice is formed of a repeating pattern of a polygonal shape (Care further teaches that the cellular metal can be used for noise attenuation, Col. 5, lines 42-45; McMillan further teaches of hexagonal, rhombus, honeycomb cellular structure for absorbing noise, Col. 2, lines 1-10); therein in combination, it would have been obvious to have a metal cellular structure comprising of a repeating pattern of a polygonal shape (i.e., hexagonal, rhombus, honeycomb)).

  Allowable Subject Matter
Claims 9, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, Modafferi et al. fails to disclose or suggest of a first and second sub-ring on the outer containment ring wherein each of the plurality of first projections of the first sub-ring is misaligned with each projection of the plurality of first projections of the second sub-ring.  Modafferi et al. does not disclose of the projections of outer ring (82) shown in Fig. 1 being offset with respect to each other.  McMillan, Care, and Beckford also fail to disclose or suggest the limitation.  It would not have been obvious to modify the projections of Modafferi et al. such that the projections of outer ring are offset with respect to each other because such modification would significantly alter the functionality and design shown in Fig. 1 since the projections will not properly engage with the grooves of the inner containment ring (81).
Claim 11 is allowable for the same reasons as set forth in claim 9 above.
Claim 20 is allowable for the same reasons as set forth in claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/21/2022